STEWART ENTERPRISES, INC.
2000 INCENTIVE COMPENSATION PLAN

           1.

     Purpose. The purpose of the 2000 Incentive Compensation Plan (the "Plan")
of Stewart Enterprises, Inc. ("Stewart") is to increase shareholder value and to
advance the interests of Stewart and its subsidiaries (collectively, the
"Company") by furnishing a variety of equity incentives (the "Incentives")
designed to attract, retain and motivate key employees and officers and to
strengthen the mutuality of interests between such employees and officers and
Stewart's shareholders. Incentives may consist of opportunities to purchase or
receive shares of Stewart's Class A common stock, no par value per share (the
"Common Stock"), on terms determined under the Plan. As used in the Plan, the
term "subsidiary" means any corporation of which Stewart owns (directly or
indirectly) within the meaning of Section 425(f) of the Internal Revenue Code of
1986, as amended (the "Code"), 50 percent or more of the total combined voting
power of all classes of stock. Any Incentives granted hereunder prior to
approval of the Plan by the shareholders of Stewart, shall be granted subject to
such approval.



           2.     Administration.

>         2.1     Composition. The Plan shall be administered by the
> compensation committee of the Board of Directors of Stewart, or by a
> subcommittee of the compensation committee. The committee or subcommittee that
> administers the Plan shall hereinafter be referred to as the "Committee". The
> Committee shall consist of not fewer than two members of the Board of
> Directors, each of whom shall (a) qualify as a "non-employee director" under
> Rule 16b-3 under the Securities Exchange Act of 1934 (the "1934 Act"), as
> currently in effect or any successor rule, and (b) qualify as an "outside
> director" under Section 162(m) of the Code and the regulations thereunder.
> 
>         2.2     Authority. The Committee shall have plenary authority to award
> Incentives under the Plan, to interpret the Plan, to establish any rules or
> regulations relating to the Plan that it determines to be appropriate, to
> enter into agreements with or provide notices to participants as to the terms
> of the Incentives (the "Incentive Agreements") and to make any other
> determination that it believes necessary or advisable for the proper
> administration of the Plan. Its decisions in matters relating to the Plan
> shall be final and conclusive on the Company and participants. The Committee
> may delegate its authority hereunder to the extent provided in Section 3
> hereof. 

           3.

     Eligible Participants. Key employees and officers of the Company (including
officers who also serve as directors of the Company) shall become eligible to
receive Incentives under the Plan when designated by the Committee. Employees
may be designated individually or by groups or categories, as the Committee
deems appropriate. With respect to participants not subject to Section 16 of the
1934 Act or Section 162(m) of the Code, the Committee may delegate to
appropriate personnel of the Company its authority to designate participants, to
determine the size and type of Incentives to be received by those participants
and to determine or modify performance objectives for those participants.



           4.     Shares Subject to the Plan. The shares of Common Stock with
respect to which Incentives may be granted under the Plan shall be subject to
the following:

>     

     4.1     Type of Common Stock. The shares of Common Stock with respect to
which Incentives may be granted under the Plan shall be currently authorized but
unissued shares or shares currently held or subsequently acquired by the Company
as treasury shares, including shares purchased in the open market or in private
transactions.



    

     4.2     Maximum Number of Shares. Subject to the following provisions of
this subsection 4, the maximum number of shares of Common Stock that may be
delivered to Participants and their beneficiaries under the Plan shall be
3,000,000 shares of Common Stock.



    

     4.3     Share Counting. If permitted by the Plan and the Committee, any
Incentive may be settled in cash rather than Common Stock. To the extent any
shares of Common Stock covered by an Incentive are not delivered to a
participant or beneficiary because the Incentive is forfeited or cancelled, or
the shares of Common Stock are not delivered because the Incentive is settled in
cash or used to satisfy the applicable tax withholding obligation, such shares
shall not be deemed to have been delivered for purposes of determining the
maximum number of shares of Common Stock available for delivery under the Plan.
If the exercise price of any stock option granted under the Plan is satisfied by
tendering shares of Common Stock to the Company (by either actual delivery or by
attestation), only the number of shares of Common Stock issued net of the shares
of Common Stock tendered shall be deemed delivered for purposes of determining
the maximum number of shares of Common Stock available for delivery under the
Plan.



          4.4     Limitations on Number of Shares. Subject to Section 4.5, the
following additional limitations are imposed under the Plan:

>          (a)     The maximum number of shares of Common Stock that may be
> issued upon exercise of stock options intended to qualify as incentive stock
> options under Section 422 of the Code shall be 3,000,000 shares. The net share
> counting provisions of Section 4.3 shall not apply to incentive stock options.
> 
>          (b)     The maximum number of shares of Common Stock that may be
> covered by Incentives granted under the Plan to any one individual during any
> one calendar-year period shall be 1,500,000.
> 
>     

     (c)     The maximum number of shares of Common Stock that may be issued as
restricted stock or Other Stock-Based Awards shall be 100,000 shares.



    

     (d)     If, after shares have been earned under an Incentive, the delivery
is deferred, any additional shares attributable to dividends during the deferral
period shall be disregarded for purposes of the limitations of this Section 4.



    

     4.5     Adjustment.     In the event of any recapitalization, stock
dividend, stock split, combination of shares or other change in the Common
Stock, all limitations on numbers of shares of Common Stock provided in this
Section 4 and the number of shares of Common Stock subject to outstanding
Incentives shall be adjusted in proportion to the change in outstanding shares
of Common Stock. In addition, in the event of any such change in the Common
Stock, the Committee shall make any other adjustment that it determines to be
equitable, including adjustments to the exercise price of any option, the
performance objectives of any Incentive, and the shares of Common Stock issuable
pursuant to any Incentive in order to provide participants with the same
relative rights before and after such adjustment.



          5.     Stock Options. A stock option is a right to purchase shares of
Common Stock from Stewart. Each stock option granted by the Committee under this
Plan shall be subject to the following terms and conditions:

>           5.1     Price. The exercise price per share shall be determined by
> the Committee, subject to adjustment under Section 4.5; provided that in no
> event shall the exercise price be less than the Fair Market Value of a share
> of Common Stock on the date of grant, except in the case of a stock option
> granted in assumption of or in substitution for an outstanding award of a
> company acquired by the Company or with which the Company combines.
> 
>           5.2    Number. The number of shares of Common Stock subject to the
> option shall be determined by the Committee, subject to the limitations and
> adjustments provided in Section 4 hereof.
> 
>           5.3     Duration and Time for Exercise. Subject to earlier
> termination as provided in Section 8.4 and 8.12, the term of each stock option
> shall be determined by the Committee. Each stock option shall become
> exercisable at such time or times during its term as shall be determined by
> the Committee. The Committee may accelerate the exercisability of any stock
> option at any time.
> 
>           5.4     Repurchase. Upon approval of the Committee, the Company may
> repurchase all or a portion of a previously granted stock option from a
> participant by mutual agreement before such option has been exercised by
> payment to the participant of cash or Common Stock or a combination thereof
> with a value equal to the amount per share by which: (a) the Fair Market Value
> (as defined in Section 8.11) of the Common Stock subject to the option on the
> business day immediately preceding the date of purchase exceeds (b) the
> exercise price.
> 
>          5.5
> 
>      Manner of Exercise. A stock option may be exercised, in whole or in part,
> by giving written notice to the Company, specifying the number of shares of
> Common Stock to be purchased. The exercise notice shall be accompanied by the
> full purchase price for such shares. The option price shall be payable in
> United States dollars and may be paid by (a) cash; (b) uncertified or
> certified check; (c) delivery of shares of Common Stock, which shares shall be
> valued for this purpose at the Fair Market Value on the business day
> immediately preceding the date such option is exercised and, unless otherwise
> determined by the Committee, shall have been held by the optionee for at least
> six months; (d) if permitted by the Committee, delivery of a properly executed
> exercise notice together with irrevocable instructions to a broker approved by
> the Company (with a copy to the Company) to deliver promptly to the Company
> the amount of sale or loan proceeds to pay the exercise price; or (e) in such
> other manner as may be authorized from time to time by the Committee. In the
> case of delivery of an uncertified check upon exercise of a stock option, no
> shares shall be issued until the check has been paid in full. Prior to the
> issuance of shares of Common Stock upon the exercise of a stock option, a
> participant shall have no rights as a shareholder.
> 
> 
> 
>           5.6     Repricing. Except for adjustments pursuant to Section 4.5,
> the exercise price for any outstanding option granted under the Plan may not
> be decreased after the date of grant nor may an outstanding option granted
> under the Plan be surrendered to the Company as consideration for the grant of
> a new option with a lower exercise price.
> 
>          5.7
> 
>      Incentive Stock Options. Notwithstanding anything in the Plan to the
> contrary, the following additional provisions shall apply to the grant of
> stock options that are intended to qualify as incentive stock options (as such
> term is defined in Section 422 of the Code):
> 
> 
> 
> >         (a)    Any incentive stock option authorized under the Plan shall
> > contain such other provisions as the Committee shall deem advisable, but
> > shall in all events be consistent with and contain or be deemed to contain
> > all provisions required in order to qualify the options as incentive stock
> > options;
> > 
> >         (b)    All incentive stock options must be granted within ten years
> > from the date on which this Plan was adopted by the Board of Directors;
> > 
> >         (c)    Unless sooner exercised, all incentive stock options shall
> > expire no later than ten years after the date of grant;
> > 
> >         (d)    No incentive stock option shall be granted to any participant
> > who, at the time such option is granted, would own (within the meaning of
> > Section 422 of the Code) stock possessing more than 10 percent of the total
> > combined voting power of all classes of stock of the employer corporation or
> > of its parent or subsidiary corporation; and
> > 
> >         (e)    The aggregate Fair Market Value (determined with respect to
> > each incentive stock option as of the time such incentive stock option is
> > granted) of the Common Stock with respect to which incentive stock options
> > are exercisable for the first time by a participant during any calendar year
> > (under the Plan or any other plan of the Company) shall not exceed $100,000.
> > To the extent that such limitation is exceeded, such options shall not be
> > treated, for federal income tax purposes, as incentive stock options.

        6.

     Restricted Stock.



>         6.1     Grant of Restricted Stock. The Committee may award shares of
> restricted stock to such key employees as the Committee determines to be
> eligible pursuant to the terms of Section 3. An award of restricted stock may
> be subject to the attainment of specified performance goals or targets,
> restrictions on transfer, forfeitability provisions and such other terms and
> conditions as the Committee may determine, subject to the provisions of the
> Plan. To the extent restricted stock is intended to qualify as performance
> based compensation under Section 162(m) of the Code, it must meet the
> additional requirements imposed thereby.
> 
>         6.2
> 
>      The Restricted Period.  At the time an award of restricted stock is made,
> the Committee shall establish a period of time during which the transfer of
> the shares of restricted stock shall be restricted (the "Restricted Period").
> Each award of restricted stock may have a different Restricted Period. A
> Restricted Period of at least three years is required, except that if vesting
> of the shares is subject to the attainment of specified performance goals, a
> Restricted Period of one year or more is permitted. Unless otherwise provided
> in the Incentive Agreement, the Committee may in its discretion declare the
> Restricted Period terminated upon a participant's death, disability,
> retirement or involuntary termination and permit the sale or transfer of the
> restricted stock. The expiration of the Restricted Period shall also occur as
> provided under Section 8.12 upon a Change of Control of the Company.
> 
> 
> 
>         6.3
> 
>      Escrow. The participant receiving restricted stock shall enter into an
> Incentive Agreement with the Company setting forth the conditions of the
> grant. Certificates representing shares of restricted stock shall be
> registered in the name of the participant and deposited with the Company,
> together with a stock power endorsed in blank by the participant. Each such
> certificate shall bear a legend in substantially the following form:
> 
> 
> 
> > The transferability of this certificate and the shares of Common Stock
> > represented by it is subject to the terms and conditions (including
> > conditions of forfeiture) contained in the Stewart Enterprises, Inc. 2000
> > Incentive Compensation Plan (the "Plan") and an agreement entered into
> > between the registered owner and Stewart Enterprises, Inc. thereunder.
> > Copies of the Plan and the agreement are on file and available for
> > inspection at the principal office of the Company.
> 
>         6.4
> 
>      Dividends on Restricted Stock. Any and all cash and stock dividends paid
> with respect to the shares of restricted stock shall be subject to any
> restrictions on transfer, forfeitability provisions or reinvestment
> requirements as the Committee may, in its discretion, prescribe in the
> Incentive Agreement.
> 
> 
> 
>         6.5
> 
>      Forfeiture. In the event of the forfeiture of any shares of restricted
> stock under the terms provided in the Incentive Agreement (including any
> additional shares of restricted stock that may result from the reinvestment of
> cash and stock dividends, if so provided in the Incentive Agreement), such
> forfeited shares shall be surrendered and the certificates cancelled. The
> participants shall have the same rights and privileges, and be subject to the
> same forfeiture provisions, with respect to any additional shares received
> pursuant to Section 4.5 due to a recapitalization, stock split or other change
> in capitalization.
> 
> 
> 
>         6.6
> 
>      Expiration of Restricted Period. Upon the expiration or termination of
> the Restricted Period and the satisfaction of any other conditions prescribed
> by the Committee or at such earlier time as provided for in Section 6.2 and in
> the Incentive Agreement or an amendment thereto, the restrictions applicable
> to the restricted stock shall lapse and a stock certificate for the number of
> shares of restricted stock with respect to which the restrictions have lapsed
> shall be delivered, free of all such restrictions and legends other than those
> required by law, to the participant or the participant's estate, as the case
> may be.
> 
> 
> 
>         6.7
> 
>      Rights as a Shareholder. Subject to the terms and conditions of the Plan
> and subject to any restrictions on the receipt of dividends that may be
> imposed in the Incentive Agreement, each participant receiving restricted
> stock shall have all the rights of a shareholder with respect to shares of
> stock during any period in which such shares are subject to forfeiture and
> restrictions on transfer, including without limitation, the right to vote such
> shares.
> 
> 
> 
>         6.8     Performance-Based Restricted Stock. The Committee shall
> determine at the time of grant if a grant of restricted stock is intended to
> qualify as "performance-based compensation" as that term is used in Section
> 162(m) of the Code. Any such grant shall be conditioned on the achievement of
> one or more performance measures. The performance measures pursuant to which
> the restricted stock shall vest shall be any or a combination of the
> following: earnings per share, return on assets, an economic value added
> measure, stockholder return, earnings, return on equity, return on investment,
> cash provided by operating activities or increase in cash flow of the Company,
> a division of the Company or a subsidiary. For any performance period, such
> performance objectives may be measured on an absolute basis or relative to a
> group of peer companies selected by the Committee, relative to internal goals
> or relative to levels attained in prior years. For grants of restricted stock
> intended to qualify as "performance-based compensation," the grants of
> restricted stock and the establishment of performance measures shall be made
> during the period required under Section 162(m).

         7.

     Other Stock-Based Awards.



>         7.1

     Grant of Other Stock-Based Awards. The Committee is authorized to grant
"Other Stock-Based Awards," which shall consist of awards the value of which is
based in whole or in part on the value of shares of Common Stock, that is not an
instrument or award specified in Sections 5 or 6 of the Plan. Other Stock-Based
Awards may be awards of shares of Common Stock or may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, shares of Common Stock (including, without limitation, securities
convertible or exchangeable into or exercisable for shares of Common Stock ), as
deemed by the Committee consistent with the purposes of the Plan. The Committee
shall determine the terms and conditions of any such Other Stock-Based Award and
may provide that such awards would be payable in whole or in part in cash. An
Other Stock-Based Award may be subject to the attainment of such specified
performance goals or targets as the Committee may determine, subject to the
provisions of the Plan. To the extent that an Other Stock-Based Award is
intended to qualify as "performance-based compensation" under Section 162(m) of
the Code, it must meet the additional requirements imposed thereby.



        7.2         Performance-Based Other Stock-Based Awards. The Committee
shall determine at the time of grant if the grant of an Other Stock-Based Award
is intended to qualify as "performance-based compensation" as that term is used
in Section 162(m) of the Code. Any such grant shall be conditioned on the
achievement of one or more performance measures. The performance measures
pursuant to which the Other Stock-Based Award shall vest shall be any or a
combination of the following: earnings per share, return on assets, an economic
value added measure, stockholder return, earnings, return on equity, return on
investment, cash provided by operating activities or increase in cash flow of
the Company, a division of the Company or a subsidiary. For any performance
period, such performance objectives may be measured on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals or relative to levels attained in prior years. For grants of
Other Stock-Based Awards intended to qualify as "performance-based
compensation," the grants of Other Stock-Based Awards and the establishment of
performance measures shall be made during the period required under Section
162(m) of the Code.

        8.

     General.



>         8.1

     Duration. Subject to Section 8.10, the Plan shall remain in effect until
all Incentives granted under the Plan have either been satisfied by the issuance
of shares of Common Stock or the payment of cash or been terminated under the
terms of the Plan and all restrictions imposed on shares of Common Stock in
connection with their issuance under the Plan have lapsed.



        8.2

     Transferability of Incentives. No Incentive granted hereunder may be
transferred, pledged, assigned or otherwise encumbered by the holder thereof
except:



                        (a)     by will;

    

                    (b)     by the laws of descent and distribution;



> >     (c)     in the case of stock options only, if permitted by the Committee
> > and so provided in the Incentive Agreement or an amendment thereto, (i)
> > pursuant to a domestic relations order, as defined in the Code, (ii) to
> > Immediate Family Members, (iii) to a partnership in which Immediate Family
> > Members, or entities in which Immediate Family Members are the sole owners,
> > members or beneficiaries, as appropriate, are the only partners, (iv) to a
> > limited liability company in which Immediate Family Members, or entities in
> > which Immediate Family Members are the sole owners, members or
> > beneficiaries, as appropriate, are the only members, or (v) to a trust for
> > the sole benefit of Immediate Family Members. "Immediate Family Members"
> > shall be defined as the spouse and natural or adopted children or
> > grandchildren of the participant and their spouses. To the extent that an
> > incentive stock option is permitted to be transferred during the lifetime of
> > the participant, it shall be treated thereafter as a non-qualified stock
> > option.

Any attempted assignment, transfer, pledge, hypothecation or other disposition
of an Incentive, or levy of attachment or similar process upon the Incentive not
specifically permitted herein, shall be null and void and without effect.

        8.3

     Dividend Equivalents. In the sole and complete discretion of the Committee,
an Incentive may provide the holder thereof with dividends or dividend
equivalents, payable in cash, shares, other securities or other property on a
current or deferred basis.



        8.4

     Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company for any reason, including
death, disability, early retirement or normal retirement, any Incentives may be
exercised, shall vest or shall expire at such times as may be determined by the
Committee in the Incentive Agreement.



    

     8.5     Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.



        8.6

     Incentive Agreements. The terms of each Incentive shall be stated in an
agreement or notice approved by the Committee.



        8.7     Withholding.

>         (a)    The Company shall have the right to withhold from any payments
> or stock issuances under the Plan, or to collect as a condition of payment,
> any taxes required by law to be withheld.
> 
>         (b)     Any participant may, but is not required to, satisfy his or
> her withholding tax obligation in whole or in part by electing (the
> "Election") to have the Company withhold from the shares the participant
> otherwise would receive shares of Common Stock having a value equal to the
> minimum amount required to be withheld. The value of the shares to be withheld
> shall be based on the Fair Market Value of the Common Stock on the date that
> the amount of tax to be withheld shall be determined (the "Tax Date"). Each
> Election must be made prior to the Tax Date. The Committee may disapprove of
> any Election, may suspend or terminate the right to make Elections, or may
> provide with respect to any Incentive that the right to make Elections shall
> not apply to such Incentive.

    

     8.8     No Continued Employment. No participant under the Plan shall have
any right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.



        8.9

     Deferral Permitted. Payment of cash or distribution of any shares of Common
Stock to which a participant is entitled under any Incentive shall be made as
provided in the Incentive Agreement. Payment may be deferred at the option of
the participant if provided in the Incentive Agreement.



    

     8.10     Amendment or Discontinuance of the Plan. The Board may amend or
discontinue the Plan at any time; provided, however, that no such amendment may



>         (a)     without the approval of the shareholders, (i) increase,
> subject to adjustments permitted herein, the maximum number of shares of
> Common Stock that may be issued through the Plan, (ii) materially increase the
> benefits accruing to participants under the Plan (iii) materially expand the
> classes of persons eligible to participate in the Plan, or (iv) amend Section
> 5.6 to permit repricing of options, or
> 
>         (b)     materially impair, without the consent of the recipient, an
> Incentive previously granted, except that the Company retains all rights under
> Section 8.12 hereof.

        8.11

     Definition of Fair Market Value. Whenever "Fair Market Value" of Common
Stock shall be determined for purposes of this Plan, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the day preceding the date as of which fair market value is to be determined,
(ii) if the Common Stock is not listed on any exchange or quotation system, but
bid and asked prices are quoted and published, the mean between the quoted bid
and asked prices on the day preceding the date as of which fair market value is
to be determined, and if bid and asked prices are not available on such day, on
the next preceding day on which such prices were available; and (iii) if the
Common Stock is not regularly quoted, the fair market value of a share of Common
Stock on the applicable date as established by the Committee in good faith.



                  8.12

     Change of Control.



> > > (a) A Change of Control shall mean:
> > > 
> > > >         (i)     the acquisition by any individual, entity or group
> > > > (within the meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act) of
> > > > beneficial ownership (within the meaning of Rule 13d-3 promulgated under
> > > > the 1934 Act) of more than 30 percent of the outstanding shares of
> > > > Stewart's Class A Common Stock, no par value per share (the "Common
> > > > Stock"); provided, however, that for purposes of this subsection (i),
> > > > the following acquisitions shall not constitute a Change of Control:
> > > > 
> > > > >              (A)     any acquisition of Common Stock directly from
> > > > > Stewart,
> > > > > 
> > > > >              (B)     any acquisition of Common Stock by Stewart,
> > > > > 
> > > > >              (C)     any acquisition of Common Stock by any employee
> > > > > benefit plan (or related trust) sponsored or maintained by Stewart or
> > > > > any corporation controlled by Stewart, or
> > > > > 
> > > > >              (D)    any acquisition of Common Stock by any corporation
> > > > > pursuant to a transaction that complies with clauses (A), (B) and (C)
> > > > > of subsection (iii) of this Section 8.12(a); or
> > > > 
> > > >          (ii)     individuals who, as of the date this Plan was adopted
> > > > by the Board of Directors (the "Approval Date"), constitute the Board
> > > > (the "Incumbent Board") cease for any reason to constitute at least a
> > > > majority of the Board; provided, however, that any individual becoming a
> > > > director subsequent to the Approval Date whose election, or nomination
> > > > for election by Stewart's shareholders, was approved by a vote of at
> > > > least a majority of the directors then comprising the Incumbent Board
> > > > shall be considered a member of the Incumbent Board, unless such
> > > > individual's initial assumption of office occurs as a result of an
> > > > actual or threatened election contest with respect to the election or
> > > > removal of directors or other actual or threatened solicitation of
> > > > proxies or consents by or on behalf of a person other than the Incumbent
> > > > Board; or
> > > > 
> > > >         (iii)     consummation of a reorganization, merger or
> > > > consolidation (including a merger or consolidation of the Company or any
> > > > direct or indirect subsidiary of the Company), or sale or other
> > > > disposition of all or substantially all of the assets of Stewart (a
> > > > "Business Combination"), in each case, unless, following such Business
> > > > Combination,
> > > > 
> > > > >         (A)     all or substantially all of the individuals and
> > > > > entities who were the beneficial owners of Stewart's outstanding
> > > > > common stock and Stewart's voting securities entitled to vote
> > > > > generally in the election of directors immediately prior to such
> > > > > Business Combination have direct or indirect beneficial ownership,
> > > > > respectively, of more than 50 percent of the then outstanding shares
> > > > > of common stock, and more than 50 percent of the combined voting power
> > > > > of the then outstanding voting securities entitled to vote generally
> > > > > in the election of directors, of the corporation resulting from such
> > > > > Business Combination (which, for purposes of this paragraph (A) and
> > > > > paragraphs (B) and (C), shall include a corporation which as a result
> > > > > of such transaction owns Stewart or all or substantially all of
> > > > > Stewart's assets either directly or through one or more subsidiaries),
> > > > > and
> > > > > 
> > > > >         (B)     except to the extent that such ownership existed prior
> > > > > to the Business Combination, no person (excluding any corporation
> > > > > resulting from such Business Combination or any employee benefit plan
> > > > > or related trust of Stewart or such corporation resulting from such
> > > > > Business Combination) beneficially owns, directly or indirectly, 20
> > > > > percent or more of the then outstanding shares of common stock of the
> > > > > corporation resulting from such Business Combination or 20 percent or
> > > > > more of the combined voting power of the then outstanding voting
> > > > > securities of such corporation, and
> > > > > 
> > > > >         (C)     at least a majority of the members of the board of
> > > > > directors of the corporation resulting from such Business Combination
> > > > > were members of the Incumbent Board at the time of the execution of
> > > > > the initial agreement, or of the action of the Board, providing for
> > > > > such Business Combination; or
> > > 
> > >          (iv)     approval by the shareholders of Stewart of a plan of
> > > complete liquidation or dissolution of Stewart.
> > 
> >          (b)     Upon a Change of Control, or immediately prior to the
> > closing of a transaction that will result in a Change of Control if
> > consummated, all outstanding Incentives granted pursuant to the Plan shall
> > automatically become fully vested and exercisable, all restrictions or
> > limitations on any Incentives shall lapse and all performance criteria and
> > other conditions relating to the payment of Incentives shall be deemed to be
> > achieved or waived by Stewart without the necessity of action by any person.
> > 
> >          (c)     No later than 30 days after the approval by the Board of a
> > Change of Control of the types described in subsections (iii) or (iv) of
> > Section 8.12(a) and no later than 30 days after a Change of Control of the
> > type described in subsections (i) and (ii) of Section 8.12(a), the Committee
> > (as the Committee was composed immediately prior to such Change of Control
> > and notwithstanding any removal or attempted removal of some or all of the
> > members thereof as directors or Committee members), acting in its sole
> > discretion without the consent or approval of any participant, may act to
> > effect one or more of the alternatives listed below and such act by the
> > Committee may not be revoked or rescinded by persons not members of the
> > Committee immediately prior to the Change of Control:
> > 
> > >         (i)     require that all outstanding options be exercised on or
> > > before a specified date (before or after such Change of Control) fixed by
> > > the Committee, after which specified date all unexercised options shall
> > > terminate,
> > > 
> > >         (ii)     make such equitable adjustments to Incentives then
> > > outstanding as the Committee deems appropriate to reflect such Change of
> > > Control (provided, however, that the Committee may determine in its sole
> > > discretion that no adjustment is necessary),
> > > 
> > >         (iii)     provide for mandatory conversion of some or all of the
> > > outstanding options held by some or all participants as of a date, before
> > > or after such Change of Control, specified by the Committee, in which
> > > event such options shall be deemed automatically cancelled and the Company
> > > shall pay, or cause to be paid, to each such participant an amount of cash
> > > per share equal to the excess, if any, of the Change of Control Value of
> > > the shares subject to such option, as defined and calculated below, over
> > > the exercise price(s) of such options or, in lieu of such cash payment,
> > > the issuance of Common Stock or securities of an acquiring entity having a
> > > Fair Market Value equal to such excess, or
> > > 
> > >         (iv)     provide that thereafter upon any exercise of an option
> > > the participant shall be entitled to purchase under such option, in lieu
> > > of the number of shares of Common Stock then covered by such option, the
> > > number and class of shares of stock or other securities or property
> > > (including, without limitation, cash) to which the participant would have
> > > been entitled pursuant to the terms of the agreement providing for the
> > > reorganization, merger, consolidation or asset sale, if, immediately prior
> > > to such Change of Control, the participant had been the holder of record
> > > of the number of shares of Common Stock then covered by such options.
> > > 
> > >         (v)     For the purposes of paragraph (iii) of this Section
> > > 8.12(c) the "Change of Control Value" shall equal the amount determined by
> > > whichever of the following items is applicable:
> > > 
> > > >         (A)     the per share price to be paid to stockholders of
> > > > Stewart in any such merger, consolidation or other reorganization,
> > > > 
> > > >         (B)     the price per share offered to stockholders of Stewart
> > > > in any tender offer or exchange offer whereby a Change of Control takes
> > > > place,
> > > > 
> > > >          (C)     in all other events, the Fair Market Value per share of
> > > > Common Stock into which such options being converted are exercisable, as
> > > > determined by the Committee as of the date determined by the Committee
> > > > to be the date of conversion of such options, or
> > > > 
> > > >          (D)     in the event that the consideration offered to
> > > > stockholders of Stewart in any transaction described in this Section
> > > > 8.12 consists of anything other than cash, the Committee shall determine
> > > > the fair cash equivalent of the portion of the consideration offered
> > > > that is other than cash.

 